Name: Commission Directive 95/55/EC of 31 October 1995 amending Council Directive 70/524/EEC concerning additives in feedingstuffs
 Type: Directive
 Subject Matter: health;  agricultural activity;  European Union law;  natural and applied sciences;  food technology; NA
 Date Published: 1995-11-04

 Avis juridique important|31995L0055Commission Directive 95/55/EC of 31 October 1995 amending Council Directive 70/524/EEC concerning additives in feedingstuffs Official Journal L 263 , 04/11/1995 P. 0018 - 0019COMMISSION DIRECTIVE 95/55/EC of 31 October 1995 amending Council Directive 70/524/EEC concerning additives in feedingstuffs (Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 70/524/EEC of 23 November 1970 concerning additives in feedingstuffs (1), as last amended by Commission Directive 95/37/EC (2), and in particular Article 7 thereof, Whereas Directive 70/524/EEC provides for regular amendment of the content of its Annexes to take account of advances in scientific and technical knowledge; whereas the Annexes were consolidated by Commission Directive 91/248/EEC (3); Whereas the investigation of various additives currently listed in Annex II of Directive 70/524/EEC and therefore capable of authorization at national level has not yet been completed; whereas, therefore, the period of authorization of these substances should be extended for a specific period; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Feedingstuffs, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex II to Directive 70/524/EEC is hereby amended as set out in the Annex hereto. Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with the Annex to this Directive not later than 30 March 1996. They shall immediately inform the Commission thereof. When adopted by the Member States these provisions shall contain a reference to this Directive or be accompanied by such reference at the time of their official publication. The procedure for such reference shall be laid down by the Member States. 2. Member States shall forward to the Commission the main provisions of national law which they adopt in the field governed by this Directive. Article 3 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Communities. Article 4 This Directive is addressed to the Member States. Done at Brussels, 31 October 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX Annex II to Council Directive 70/524/EEC is hereby amended as follows: 1. in part A 'Antibiotics`: 1.1. under item 29 'Efrotomycin`, '30. 11. 1995` in the column 'Period of authorization` is replaced each time by '18. 4. 1996` for the categories of animal 'Piglets` and 'Pigs`; 1.2. under item 30 'Virginiamycin`, '30. 11. 1995` in the column 'Period of authorization` is replaced by '30. 11. 1996` for the category of animal 'Sows`; 1.3. under item 31 'Bacitracin zinc`, '30. 11. 1995` in the column 'Period of authorization` is replaced each time by '30. 11. 1996` for the categories of animal 'Chickens for fattening` and 'Pigs`; 1.4. under item 32 'Ardacin`, '30. 11. 1995` in the column 'Period of authorization` is replaced by '30. 11. 1996` for the category of animal 'Chickens for fattening`; 2. in Part D 'Coccidiostats and other medicinal substances`, under item 25 'Halofuginone`, '30. 11. 1995` in the column 'Period of authorization` is replaced by '30. 11. 1996` for the category of animal 'Chickens reared for laying`; 3. in Part F 'Colouring matters, including pigments`, under item 11, 'Astaxanthin-rich Phaffia rhodozyma`, '30. 11. 1995` in the column 'Period of authorization` is replaced by '30. 11. 1996` for the category of animal 'Salmon, trout`; 4. in part L 'Binders, anti-caking agents and coagulants`: 4.1. under item 1 'Synthetic calcium aluminates`, '30. 11. 1995` in the column 'Period of authorization` is replaced by '30. 11. 1996` for the category of animal 'Dairy cows, cattle for fattening, calves, lambs, kids`; 4.2. under item 2 'Natrolite-phonolite`, '30. 11. 1995` in the column 'Period of authorization` is replaced by '30. 11. 1996`; 5. in Part N 'Enzymes`, under item 1 '3-phytase (EC 3.1.3.8.)`, '30. 11. 1995` in the column 'Period of authorization` is replaced each time by '30. 11. 1996` for the categories of animal 'Pigs (all categories of animals)` and 'Chickens (all categories of animals)`; 6. in part O 'Micro-organisms`: 6.1. under item 1 'Bacillus cereus var. toyoi (CNCM I-1012/NCIB 40112)`, '30. 11. 1995` in the column 'Period of authorization` is replaced each time by '30. 11. 1996` for the categories of animal 'Piglets`, 'Pigs` and 'Sows`; 6.2. under item 2 'Bacillus licheniformis (DSM 5749)/Bacillus subtilis (DSM 5750)`, '30. 11. 1995` in the column 'Period of authorization` is replaced by '30. 11. 1996` for the category of animal 'Piglets`.